Exhibit 4.7 SECURITY AGREEMENT THIS SECURITY AGREEMENT (this “ Agreement ”) dated this 26th day of April, 2016, is by and between OPTICAL CABLE CORPORATION , a Virginia corporation (the “ Borrower ”) in favor of BANK OF NORTH CAROLINA , a North Carolina banking corporation (the “ Lender ”). RECITALS A.The Borrower is indebted to the Lender pursuant to the Credit Agreement and the Obligations thereunder including, but not limited to, the Notes and the other Financing Documents (as such terms are defined below). B.The Borrower has agreed to grant a security interest in its assets to secure the Obligations in accordance with the provisions of this Agreement. C.This Agreement is one of the Financing Documents described in the Credit Agreement. NOW, THEREFORE, in consideration of the premises, the respective representations, covenants and agreements hereinafter contained, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto agree as follows: ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION SECTION 1.1. Definitions . Capitalized terms used herein but not defined shall have the meanings given to such terms in the Credit Agreement. In addition, the terms defined in the Preamble and Recitals hereto shall have the respective meanings specified therein, and the following terms shall have the following meanings: “ Account Debtor ” means any person who may become obligated to the Borrower under, with respect to, or on account of, an Account, Chattel Paper or General Intangibles (including a payment intangible). “ Accounts ” has the meaning given to such term in the UCC. “ Business Day ” means any day other than Saturday, Sunday or other day on which commercial banks in the Commonwealth of Virginia are authorized to close. “ Business Premises ” means the Borrower’s business premises located at 5290 Concourse Drive, Roanoke, Virginia 24019; 3030 Nicholas Avenue, Roanoke, Virginia 24012; 33 Superior Way, Swannanoa, NC 28778; 112 Buckeye Cove Road, Swannanoa, NC 28778; and 1700 Capital Avenue, Suite 150, Plano, Texas 75074. “ Chattel Paper ” has the meaning given to such term in the UCC. “ Chief Executive Office ” means the Borrower’s chief executive office located at 5290 Concourse Drive, Roanoke, Virginia 24019. “ Collateral ” means all assets of the Borrower, both now owned and hereafter acquired, including, but not limited to: (a) Accounts (including any security given by any Account Debtor or any other Person with respect to any Account.); (b) As-extracted collateral; (c) Chattel Paper; (d) Commodity Accounts; (e) Commodity Contracts; (f) Deposit Accounts; (g) Documents; (h) Equipment; (i) Fixtures; (j) Furniture; (k) General Intangibles (as herein defined); (l) Goods, and all accessions thereto and goods with which the Goods are commingled; (m) Instruments; (n) Inventory; (o) Investment Property; (p) Letter-of-Credit Rights; (q) Payment Intangibles; (r) Promissory Notes; (s) Software; (t) The following specifically-described commercial tort claims: None; (u) General tangibles and intangible assets owned now or later acquired; and (v) All proceeds and products of any of the foregoing. “ Commodity Accounts ” has the meaning given to such term in the UCC. 2 (Security Agreement) “ Commodity Contracts ” has the meaning given to such term in the UCC. “ Credit Agreement ” means the Credit Agreement dated as of April 26, 2016, between the Borrower and the Lender, as the same may be amended, restated and supplemented from time to time, and which encompasses the Revolving Credit Note and the Term Loan Notes. “ Default ” means an event which, with the giving of notice or the lapse of time, or both, would constitute an Event of Default under the provisions of this Agreement. “ Deposit Accounts ” has the meaning given to such term in the UCC. “ Documents ” has the meaning given to such term in the UCC. “
